Citation Nr: 1042052	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-30 854	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right foot disability, to 
include as secondary to service-connected bilateral knee and 
right ankle disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO in San Diego, 
California that, in pertinent part, denied service connection for 
disabilities of the right leg, right foot, left knee, and right 
and left breast, and for residuals of head injury.  After the 
decision was entered, the case was transferred to the 
jurisdiction of the RO in Seattle, Washington.

In May 2008, the Board remanded the case so that the Veteran 
could be afforded a hearing.  The Veteran presented testimony at 
a Travel Board hearing chaired by the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is associated 
with the claims file.

At the July 2008 hearing, subsequent to the Board's May 2008 
remand, the issue of entitlement to service connection for a 
right and left breast disability was withdrawn by the Veteran.

By a decision entered in October 2008, the Board denied service 
connection for residuals of head injury.  The remaining issues on 
appeal were remanded for additional development.

In January 2010, while the case was in remand status, the VA 
Appeals Management Center (AMC) in Washington, DC granted service 
connection for disability of the left knee.  The prior denial of 
service connection for disabilities of the right leg and foot 
were confirmed and continued, and the case was returned to the 
Board.

In April 2010, the Board denied service connection for a right 
leg disability, to include as secondary to service-connected 
bilateral knee and right ankle disabilities.  The matter of the 
Veteran's entitlement to service connection for a right foot 
disability, to include as secondary to service-connected 
bilateral knee and right ankle disabilities, was remanded for 
further development.

For the reasons set forth below, the Veteran's right foot claim 
is again being REMANDED to the RO, via the AMC.  VA will notify 
the Veteran if further action is required on her part.


REMAND

When this case was last remanded in April 2010, the Board 
requested, among other things, that the Veteran be afforded an 
examination by a physician with appropriate expertise to 
determine the nature and etiology of any current disability of 
the right foot.  The examiner was to review the Veteran's claims 
folder, identify all currently supported diagnoses pertaining to 
the Veteran's complaints, and provide an opinion, with respect to 
each such diagnosis, as to whether there was a 50 percent or 
better probability that the diagnosis was related to the 
Veteran's military service or was caused or chronically worsened 
by her service-connected bilateral knee and/or right ankle 
disorders.

Unfortunately, the requested development has not been fully 
completed.  The evidence of records shows that the Veteran 
underwent an examination of her right foot in April 2010, as 
requested.  A physician examined the Veteran, reviewed the claims 
file, and noted X-ray impressions of mild hallux valgus and mild 
pes planus, with a small anterior calcaneal spur and moderate 
posterior calcaneal spur.  

The examiner concluded, in effect, with respect to the matter of 
secondary service connection, that there was no significant 
biomechanical relationship between the disabilities of the 
Veteran's right knee and ankle and the area of complaint in her 
foot.  With respect to the matter of direct service connection, 
the examiner stated, "I cannot determine if this right foot 
problem (mild plantar fasciitis) is etiologically related to the 
veteran's military service without resorting to speculation, 
because there are no records clearly documenting a foot problem 
in service."  (Emphasis added.)  The examiner did not comment 
upon the medical significance, if any, of entries in the 
Veteran's service treatment records which show that she underwent 
X-ray for complaints of swelling and tenderness in her right foot 
(and ankle) in January 1976; that she reported a history of 
calluses on the sides of her feet, improved with shaving, in July 
1990; that she complained of right foot (and ankle) pain in April 
1991; and that she was seen for complaints of pain in her great 
toes, bilaterally, in September 1991.  Because those matters were 
not discussed, the examination report must be returned as 
inadequate.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Given the Court's holdings on the matter, and the fact that the 
development sought in this case has not been fully completed, the 
Board has no choice but to return this case to the agency of 
original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to return the claims 
file to the VA examiner who previously 
evaluated the Veteran in April 2010.  The 
examiner should be asked to again review 
the record and prepare a supplemental 
report on the question of whether there is 
a 50 percent or better probability that 
any of the currently diagnosed 
disabilities of the Veteran's right foot 
are etiologically related to the Veteran's 
military service or were caused or 
chronically worsened by her service-
connected right and left knee or right 
ankle disorders.  In so doing, the 
examiner must discuss the medical 
significance, if any, of entries in the 
Veteran's service treatment records which 
show that she underwent X-ray for 
complaints of swelling and tenderness in 
her right foot (and ankle) in January 
1976; that she reported a history of 
calluses on the sides of her feet, 
improved with shaving, in July 1990; that 
she complained of right foot (and ankle) 
pain in April 1991; and that she was seen 
for complaints of pain in her great toes, 
bilaterally, in September 1991.  If the 
examiner who previously evaluated the 
Veteran is unavailable, schedule the 
Veteran for an examination by another 
physician for purposes of obtaining the 
necessary information.  A complete 
rationale for all opinions should be 
provided.

2.  Thereafter, take adjudicatory action 
on the Veteran's claim for service 
connection for a right foot disability, to 
include as secondary to service-connected 
bilateral knee and right ankle 
disabilities.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
Veteran and her representative.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until she receives further notice, but 
she may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2010).

